DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Tang 20190341359US in view of the US Patent Application Publication to Osenbach 20190391348US.
In regards to claim 1, Tang teaches An opto-electronic package (Figure 8), comprising: a lower package assembly (Figure 8: 106/112) having a substrate (Figure 8: 112) with a first surface and a second surface opposed with respect to the first surface (112), the first surface having an opto- electronic circuit receiving region (Figure 8: the area of 602) surrounded by a first bonding pattern (Figure 8: 606-2), the substrate (112) being constructed of a first material having a first coefficient of thermal expansion ([0065]), the first coefficient of thermal expansion being indicative of an extent to which the first material expands upon heating ([0065]); a ring frame (Figure 8: 604-2) surrounding the opto-electronic circuit receiving region (Figure 8: 604-2 surrounds area of 602), the ring frame having an interior surface defining a cavity bordered by the first surface (Figure 8: 605), the ring frame constructed of a second material having a second coefficient of thermal expansion ([0065]), the second coefficient of thermal expansion being indicative of an extent to which the second material expands upon heating ([0065]), the first coefficient of thermal expansion and the second coefficient of thermal expansion differing in a range from 2 ppm to 30 ppm ([0065]), the ring frame having a bottom and a top (604-2), the bottom having a second bonding pattern, the first and second bonding patterns connected together (Figure 8: 606-2 and 604-2), the ring frame having a third bonding pattern on the top (610-2); an opto-electronic circuit (602) positioned within the cavity (605) and connected to at least one of the first surface of the substrate (Figure 8: top surface of 112) and the interior surface of the ring frame; and a lid (608) having constructed of a third material having a third coefficient of thermal expansion ([0065]), the third coefficient of thermal expansion being indicative of an extent to which 29the third material expands upon heating ([0065]), the lid having a fourth bonding pattern connected to the third bonding pattern (608 and 610).
Tang does not teach wherein lid forms a bond to connect the ring frame with the lid to form a hermetic seal device. 
Osenbach teaches an optical package having a ring frame 428 and a lid 429 which bonds with the ring frame to form a hermetic seal device ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the ring frame various patterns to be bonded together with the lid in order to form a hermetic sealed device ([0055]) that will protect the internal components from environmental damage exposure.
As for claim 2-4, Tang / Osenbach teach the device claim 1, wherein the ring frame includes an exterior surface (Figure 8: 606-2), and wherein the opto-electronic circuit includes at least one laser (602) configured to generate optical signals.
Tang does not teach wherein optical circuit contains a photodiode and wherein the ring frame includes an optical port to receive an optical fiber and configured to pass at least a portion of the optical signals from the interior surface to the exterior surface of the ring frame.
Osenbach does teach an optical package containing a photodiode ([0076]) to convert optical signals into electrical signals wherein the ring frame includes an optical port (Figure 5b: 430) configured to receive an optical fiber (432) and pass at least a portion of the optical signals from the interior surface to the exterior surface of the ring frame (Figure 5b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the device to include a photodiode in order to process incoming optical signals and a ring frame sidewall to include an optical port to allow for input/output fiber cables to be connected into the optical package. This modification would allow the device to have modular connections in and out of the device for compatibility with other external devices.
Regarding claims 5-9, Tang and Osenbach teach device of claim 1. Tang does teach wherein a solder is used bond the various bonding pattern, lid along with the chips and substrate together ([0008]).
Tang does not wherein a soft solder is used to hermetically seal the lid to the ring frame.
Osenbach teaches a lid 429 being coupled to ring frame 428 in a hermetic manner ([0055]) using a soft solder ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the bonding technique to use a soft solder in order to hermetically seal the device for materials having CTE of 2-5 ppm which meets the ppm range of 2-15 ppm, 2-10ppm, (See Claims 4 and 5 of Osenbach) in order to protect the components from environmental exposure damage.
Tang and Osenbach doe not teach wherein the ring frame encompasses a neutral point of the opto-electronic package, the ring frame having a maximum stressed portion located a maximum distance from the neutral point, the maximum distance being in a range from 5 mm to 15mm; the maximum distance being in a range from 15mm to 25mm; the maximum distance being in a range from 25mm to 50mm.
Tang does mention that the stress level can be adjust due to filling of the device ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to optimize the stress levels to have wherein the ring frame encompasses a neutral point of the opto-electronic package, the ring frame having a maximum stressed portion located a maximum distance from the neutral point, the maximum distance being in a range from 5 mm to 15mm; the maximum distance being in a range from 15mm to 25mm; the maximum distance being in a range from 25mm to 50mm in order to evenly distribute the stress through the device and protect the internal components of the device. It would be obvious to try to different stress values with experimentation on various fills areas and distances to obtain the most ideal conditions. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
In terms of claim 10, Tang teaches a method, comprising: 31forming an opto-electronic circuit on a first surface of a substrate of a lower package assembly (Figure 8: 112), the first surface of the substrate having a first bonding pattern (112), the first bonding pattern extending around the opto-electronic circuit (Figure 8: 112); positioning a bottom of a ring frame onto the first bonding pattern so as to surround the opto-electronic circuit with the ring frame (Figure 8: see 602 and 605); a bottom of the ring frame to the first bonding pattern of the first surface of the substrate of the lower package assembly subsequent to the formation of the opto-electronic circuit on the first surface of the substrate (See Figure 8: 606-2); and a top of the ring frame (See Figure 8: 604 and 606).
Tang does not teach wherein lid forms a bond to connect the ring frame with the lid to form a hermetic seal device. 
Osenbach teaches an optical package having a ring frame 428 and a lid 429 which bonds with the ring frame to form a hermetic seal device ([0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the ring frame various patterns to be bonded together with the lid in order to form a hermetic sealed device ([0055]) that will protect the internal components from environmental damage exposure.
As for claim 11 and 12, Tang / Osenbach teach the device claim 10, wherein the ring frame includes an exterior surface (Figure 8: 606-2), and wherein the opto-electronic circuit includes at least one laser (602) configured to generate optical signals.
Tang does not teach wherein optical circuit contains a photodiode and wherein the ring frame includes an optical port to receive an optical fiber; aligning the port with the laser or photodiode and configured to pass at least a portion of the optical signals from the interior surface to the exterior surface of the ring frame.
Osenbach does teach an optical package containing a photodiode ([0076]) to convert optical signals into electrical signals wherein the ring frame includes an optical port (Figure 5b: 430) configured to receive an optical fiber (432) and pass at least a portion of the optical signals from the interior surface to the exterior surface of the ring frame (Figure 5b); and aligning the port with the laser or photodiode (Figure 5b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the device to include a photodiode in order to process incoming optical signals and a ring frame sidewall to include an optical port to allow for input/output fiber cables to be connected into the optical package while the aligning step allows the for the device to limit the loss between the optical fiber and electrical components. This modification would allow the device to have modular connections in and out of the device for compatibility with other external devices.
Regarding claims 13-20, Tang and Osenbach teach device of claim 1. Tang does teach wherein a solder is used bond the various bonding pattern (112 and 604-2, 606-2, 608 and 610), lid along with the chips and substrate together ([0008]).
Tang does not wherein a soft solder is used to hermetically seal the elements (112 and 604-2, 606-2, 610) to the lid (610).
Osenbach teaches a lid 429 being coupled to ring frame 428 in a hermetic manner ([0055]) using a soft solder ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the bonding technique to use a soft solder in order to hermetically seal the device for materials having CTE of 2-5 ppm which meets the ppm ranges of 2-30ppm, 2-15 ppm, 2-10ppm, (See Claims 4 and 5 of Osenbach) in order to protect the components from environmental exposure damage.
Tang and Osenbach does not teach wherein the ring frame encompass a neutral point of the opto-electronic package, the ring frame having a maximum stressed portion located a maximum distance from the neutral point, the maximum distance being in a range from 5 mm to 15mm; the maximum distance being in a range from 15mm to 25mm; the maximum distance being in a range from 25mm to 50mm.
Tang does mention that the stress level can be adjust due to filling of the device ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to optimize the stress levels to have wherein the ring frame encompasses a neutral point of the opto-electronic package, the ring frame having a maximum stressed portion located a maximum distance from the neutral point, the maximum distance being in a range from 5 mm to 15mm; the maximum distance being in a range from 15mm to 25mm; the maximum distance being in a range from 25mm to 50mm in order to evenly distribute the stress through the device and protect the internal components of the device. It would be obvious to try to different stress values with experimentation on various fills areas and distances to obtain the most ideal conditions. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874